Name: Commission Regulation (EEC) No 3254/88 of 21 October 1988 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 10 . 88No L 289/40 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3254/88 of 21 October 1988 fixing the sluice-gate prices and levies for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3906/87 (2), and in particular Articles 8 and 1 2 ( 1 ) thereof, prices for the period 1 November 1988 to 31 January 1989 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed ; Whereas, since a new sluice-gate price has been fixed trends in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, in the case of pigment products, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas Commission Regulation (EEC) No 616/86 of 28 February 1986 on the application of import levies on pigmeat products from Portugal (*) suspended the applica ­ tion of import levies on pigmeat products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 2170/88 of 20 July 1988 fixing the levies and sluice-gate prices on pigmeat (3) ; Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Commission Regulation (EEC) No 2170/88 for the period 1 August to 31 October 1988, they must be fixed anew for the period 1 November 1988 to 31 January 1989 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 May to 30 September 1988 ; HAS ADOPTED THIS REGULATION : Whereas, when the sluice-gate price applicable from 1 November, \ February and 1 May is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Council Regulation (EEC) No 2766/75 (4), as last amended by Regulation (EEC) No 3906/87, at 3 % ; Article 1 1 . For the period 1 November 1988 to 31 January 1989, the sluice-gate prices and the levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products specified in Article 1 ( 1 ) of that Regulation shall be as shown in the Annex. 2. Provided that, in the case of products falling within any of subheadings 0206 30 21 , 0206 30 31 , 0206 41 91 , 020649 91 , 1501 00 11 , 1601 00 10, 1602 10 00, Whereas the value of the quantity of feed grain varies by more than 3 % from that used for the preceding quarter ; whereas trends in world market prices for feed grain must therefore be taken into account when fixing sluice-gate (') OJ No L 282, 1 . 11 . 1975, p. 1 .M OJ No L 370, 30. 12. 1987, p. 11 . 0 OJ No L 190, 21 . 7. 1988 , p. 32. b) OJ No I 282, 1 . 11 . 1975, p. 25. 0 OJ No L 58 , 1 . 3 . 1986, p. 45. 1 22. 10. 88 Official Journal of the European Communities No L 289/41 1602 20 90 or 1602 90 10, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3 . For imports from Portugal of products specified in paragraph 1 and in free circulation in that Member State, application of the levies specified in paragraphs 1 and 2 shall be suspended. Article 2 This Regulation shall enter into force on 1 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 October 1988 . For the Commission Frans ANDRIESSEN Vice-President t. No L 289/42 Official Journal of the European Communities 22. 10 . 88 ANNEX to the Commission Regulation of 21 October 1988 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 86,30 73,39 86,30 112,22 162,72 125,69 125,69 45,09 38,35 45,09 58,64 85,03 65,68 65,68  0203 19 13 0203 19 15 0203 1955 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0206 30 21 0206 30 31 0206 41 91 0206 49 91 0209 00 1 1 0209 00 19 0209 00 30 0210 1111 0210 1119 0210 11 31 181,80 97,63 181,80 181,80 112,22 162,72 125,69 125,69 181,80 97,63 181,80 181,80 135,79 98,75 135,79 98,75 44,89 49,38 26,93 162,72 125,69 316,46 95,00 51.02 95,00 95,00 58,64 85.03 65,68 65,68 95,00 51.02 ¢ 95,00 95,00 70,95 51,60 70,95 51,60 23,46 25,80 ' 14,07 85.03 65,68 165,36 7 4 7 4 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70~ 0210 19 81 0210 19 89 0210 90 31 0210 90' 39 1501 00 11 1501 00 19 1601 00 10 1601 00 91 249,13 97,63 162,72 143,64 157,11 125,69 181,80 181,80 181,80 249,13 313,09 316,46 316,46 135,79 98,7 £ 35,91 35,91 157,11 263,72 130,18 51.02 85.03 75,06 82,10 65,68 95,00 95,00 95,00 130,18 163,61 * 165,36 165,36 70,95 51,60 18,76 18,76 98,60 167,92 3 24 22. 10 . 88 Official Journal of the European Communities No L 289/43 CN code Sluice-gate price(ECU/ 100 kg) Amount of levies (ECU/ 100 kg) Conventional rate of duty bound within GATT (%) 1601 00 99 1602 10 00 1602 20 90 1602 41 10 1602 42 10 1602 49 11 179,55 125,69 145,89 274,94 230,05 274,94 110,33 86,47 127.24 170,88 140.25 170,88 26 25 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 230,05 230,05 151,50 125,69 75,19 145,89 151,50 75,19 140,25 140,25 93,29 86,47 63,69 127,24 93,29 63,69 26 NB : The CN codes and the footnotes are defined in Commission Regulation (EEC) No 2658/87 (OJ No L 256, 7 . 9 . 1987, p. 1 ) as amended.